Citation Nr: 1543781	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  04-33 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for hand arm vibration syndrome, right (major) carpal tunnel syndrome.

2.  Entitlement to an initial rating in excess of 40 percent for hand arm vibration syndrome, left (minor) carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from February 1980 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1993 rating decision of the VA Regional Office (RO) in San Diego, California.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Lincoln, Nebraska.  

The Veteran testified at hearings conducted before a Decision Review Officer (DRO) in May 2004; the undersigned in July 2006; a Veterans Law Judge (VLJ) who has since retired from the Board in March 2011; and a DRO in December 2012.  Transcripts of all the hearings have been associated with the claims file.  

Due to the complex procedural history of this case, the Board concludes that a brief discussion is necessary.  A Board decision in December 2008 denied an initial rating greater than 30 percent for post-operative right (major) carpal tunnel syndrome residuals prior to October 1, 1997, and an initial rating greater than 20 percent for post-operative left (minor) carpal tunnel syndrome residuals prior to October 1, 1997.  In addition, the Board granted a 50 percent initial rating for post-operative right (major) carpal tunnel syndrome residuals as of October 1, 1997, and no earlier, and granted a 40 percent initial rating for post-operative left (minor) carpal tunnel syndrome residuals as of October 1, 1997, and no earlier.  The Board dismissed the Veteran's claims of entitlement to an initial rating in excess of 50 percent for post-operative right (major) carpal tunnel syndrome residuals as of October 1, 1997, and entitlement to an initial rating in excess of 40 percent for post-operative operative left (minor) carpal tunnel syndrome residuals as of October 1, 1997, for lack of jurisdiction.  

The Veteran appealed the Board's December 2008 decision to the United States Court of Appeals for Veterans Claims (Court) insofar as it denied an initial rating greater than 30 percent for post-operative right (major) carpal tunnel syndrome residuals prior to October 1, 1997, and an initial rating greater than 20 percent for post-operative left (minor) carpal tunnel syndrome residuals prior to October 1, 1997.  In a May 2011 memorandum decision, the Court vacated the Board's decision in regard to appealed issues and remanded the case for further consideration consistent with the findings of the memorandum decision.

In December 2011, the Board again denied an initial rating greater than 30 percent for post-operative right (major) carpal tunnel syndrome residuals prior to October 1, 1997, and an initial rating greater than 20 percent for post-operative left (minor) carpal tunnel syndrome residuals prior to October 1, 1997.  The Veteran again appealed the Board's decision to the Court.  In an August 2012 Order, the Court granted a July 2012 Joint Motion for Remand (JMR), which vacated the December 2011 Board decision.

In April 2013, the Board remanded the issues to obtain a retrospective opinion regarding the severity of those disabilities from the date of service connection through October 1, 1997.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Also in April 2013, the RO issued a rating decision granting service connection for hand arm vibration syndrome of the right and left arms.  The ratings for those disabilities were combined with the service-connected post-operative carpal tunnel syndrome of the right and left arms.  The RO also granted service connection for scars of the left and right wrists and elbows, evaluated as zero percent disabling and denied service connection for left and right hand disorders.  The Veteran appealed the April 2013 rating decision pertaining to the Veteran's bilateral arm/wrist disabilities.  

Following the Board's remand, in a July 2013 rating decision, the RO granted an increased rating of 50 percent for the post-operative right (major) carpal tunnel syndrome residuals and an increased rating of 40 percent for post-operative left (minor) carpal tunnel syndrome residuals, both dating back to the award of service connection.  

In June 2014, a statement of the case was issued pertaining to the April 2013 rating decision appealed by the Veteran.  The Veteran's attorney responded with a statement in July 2014 arguing that separate ratings were warranted for the Veteran's different bilateral arm/wrist disabilities.  This statement did not address the scars or the denial of service connection for left and right hand/wrist disorders other than the already service-connected hand arm vibration syndrome and carpal tunnel syndrome.  However, the Board considers this statement to be a substantive appeal as to the current disability evaluations assigned to the Veteran's bilateral hand arm vibration syndrome, carpal tunnel syndrome disabilities.  Consequently, in light of the Veteran's contentions, the Board considers the issues on appeal as set forth on the first page, which encompasses the Veteran's arguments pertaining to the proper disability evaluations assigned to his disabilities dating from the award of service connection through the present.  

In February 2015, the Board remanded the issues to obtain additional treatment records and to afford the Veteran a VA examination.  Review of the record indicates substantial compliance.  See Stegall at 271.  The Board also granted an initial rating of 10 percent for degenerative changes of the thoracic spine.  Consequently, that issue is no longer on appeal.  

The issues of service connection for essential tremors of the right and left hands as secondary to the service-connected chronic sensorimotor polyneuropathy involving the upper extremities being referred have been raised by the record in a May 2015 VA examination but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).



FINDINGS OF FACT

1.  The hand arm vibration syndrome, right (major) carpal tunnel syndrome results in severe incomplete paralysis of the median nerve and lower radicular group and does not result in muscle or joint disabilities; separate ratings for paralysis of the median nerve and lower radicular group cannot be granted as a matter of law.

2.  The hand arm vibration syndrome, left (minor) carpal tunnel syndrome results in severe incomplete paralysis of the median nerve and lower radicular group and does not result in muscle or joint disabilities; separate ratings for paralysis of the median nerve and lower radicular group cannot be granted as a matter of law.

3.  The Veteran's bilateral upper extremity disabilities do not result in disabilities that are so exceptional or unusual that the normal provisions of the rating schedule do not adequately compensate the Veteran for these service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for hand arm vibration syndrome, right (major) carpal tunnel syndrome have not been met.  U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a Diagnostic Codes (DCs) 8512, 8515 (2015).

2.  The criteria for an initial rating in excess of 40 percent for hand arm vibration syndrome, left (minor) carpal tunnel syndrome have not been met.  U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a Diagnostic Codes (DCs) 8512, 8515 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.0 .A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluations assigned following the grants of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA's duty to notify in this case has been satisfied.
Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations and opinions in furtherance of his claims.  Pertinent VA examinations and opinions were obtained in September 1992, January 1998, July 2007, April 2013, July 2013, and May 2015.  38 C.F.R. § 3.159(c)(4).  The examinations and opinions obtained in this case are sufficient, as all of the examiners except the July 2013 examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  While the July 2013 examiner did not physically examine the Veteran, they reviewed all of the pertinent evidence, including the results of an examination only months prior.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In this case, the Veteran's bilateral hand arm vibration syndrome, carpal tunnel syndrome is currently rated as 50 percent disabling for the right (major) arm and as 40 percent disabling for the left (minor) arm under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8512, which evaluates impairment from paralysis of the lower radicular group.  Prior to March 27, 2007, the Veteran's disabilities were evaluated as 50 percent disabling for the right arm and as 40 percent disabling for the left arm under DC 8515, which evaluates impairment from paralysis of the median nerve.  

Pursuant to DC 8512, 50 percent (major) and 40 percent (minor) ratings are warranted when there is severe incomplete paralysis.  38 C.F.R. § 4.124a, DC 8512 (2015).  70 percent (major) and 60 percent (minor) ratings are warranted when there is complete paralysis of all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, paralyzed (substantial loss of use of hand).  Id.

Pursuant to DC 8515, 50 percent (major) and 40 percent (minor) ratings are warranted when there is severe incomplete paralysis.  38 C.F.R. § 4.124a, DC 8515 (2015).  70 percent (major) and 60 percent (minor) ratings are warranted when there is complete paralysis with hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  Id.  

A note accompanying the rating criteria says, in part, that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id. 

Another note accompanying the rating criteria says that combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consider radicular group ratings.  Id.

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's STRs reflect numerous instances of treatment for his bilateral upper extremity disabilities with complaints of reduced grip strength, pain, numbness, and tingling.  However, they do not show symptoms such as hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand; pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; or flexion of wrist weakened.  A February 1992 record shows positive hair loss and purplish discoloration to palmar surfaces, but the rest of the Veteran's STRs do not show any trophic disturbances.  There is no indication in the Veteran's STRs that any medical professional opined that the Veteran's disabilities resulted in complete paralysis of any nerve.  

The Veteran was afforded a VA examination in September 1992.  He reported pain, weakness, and numbness in the fourth and fifth fingers that was slightly worse on the left compared to the right.  The Veteran reported being unable to do his prior job, which involved a lot of mechanical activity.  Examination revealed normal muscle bulk and tone.  Strength was about 4/5 in the abductor pollicis brevis (APB) finger flexors and opponens pollicis and 5/5 in the first dorsal interosseus and all other muscles of the upper extremities.  Reflexes were all intact and symmetric.  Sensory examination was slightly decreased two point discrimination to about five millimeters throughout.  Pinprick seemed to show decrease over the ulnar nerve territory of both hands.  Vibration sense and position sense were intact.  The examiner noted that the upper extremities had weakness of the median and integrated muscles of both hands of 4/5 with numbness over the ulnar territory.  The examiner observed that the Veteran had exquisitely positive Tinel sign, especially over the right hand.  The examiner reported that the Veteran almost jumped off of his seat.  The Phalen sign was negative.  

A nerve conduction velocity (NCV) study included in the VA examination revealed bilateral medial distal motor latencies were prolonged; amplitudes, conduction velocities and F responses were normal.  Left medial sensory conduction was slow across the wrist; the right side was in the low normal range.  Bilateral ulnar motor and sensory and radial sensory conductions were normal.  EMG of median innervated APB muscles was normal bilaterally.  The impression was bilateral carpal tunnel syndrome without denervation and no evidence of ulnar neuropathy or peripheral neuropathy.  

An EMG in November 1997 showed that chronic denervation-reinnervation changes noted in the Veteran's left ABP one year ago were still present.

At a VA examination in January 1998, the Veteran reported having pain and intermittent numbness in the finger tips.  He stated that he is unable to wear the cock-up splints on his-wrists because they caused increased pain.  Examination revealed that Tinel's sign was positive bilaterally.  There was normal sensation in the hands and normal motor function with good dexterity.  The Veteran was able to bring the tips of the fingers to the transverse palmar crease.  Grip strength on the right was 140 pounds and on the left was 120 pounds.

A February 2003 EMG shows that the finding of decreased median compound muscle action potential (CMAP) amplitude might represent axonal involvement and would classify the case as moderate-severe.  A record dated in June 2003 shows that the Veteran's carpal tunnel syndrome was opined to be severe.  

A July 2003 treatment record shows that the Veteran had tingling, numbness, and pain.  Examination revealed normal color, turgor and sweat.  He had full elbow flexion/extension, full forearm supination/pronation, and full extension and flexion of digits and wrists.  There was 1+ atrophy of thenar eminence musculature bilaterally and no atrophy of ulnar nerve enervated intrinsic musculature.  There was 0/5 thenar weakness to abduction stress testing bilaterally and 5/5 strength, abduction, index through small bilaterally.  There was 2+ tenderness over the flexor carpi radialis tendon bilaterally as well as some diffuse distal volar forearm tenderness bilaterally.  Grip strength was 94 pounds on the right and 68 pounds on the left.  Bilateral thumb basilar, proximal and distal joints were clear, as were index through small, proximal, middle and distal joints.  

Bilateral hand neurovascular exam revealed good color and capillary refill, all digital tips without trophic changes or signs of ulcerations in any stage of healing.  Nail plates were without deformities, all digits.  There was a positive Tinel's sign over both carpal tunnels, with significant paresthetic component.  There was a negative Tinel's sign over both ulnar nerves at epicondylar groove.  Ulnar nerves were not unstable with respect to elbow flexion and extension.  Sensory examination on the right revealed reduced protective sensation in the thumb, reduced protective sensation in the index and middle of the right hand, and reduced tactile sensation in the remaining ring and small of the right hand as well as all digits of the left hand, thumb and index through small. 

A November 2004 treatment record revealed continued intermittent tingling and numbness in both median and ulnar nerve distribution, both hands.  The median nerve distribution tingling was associated with pains, which radiated from forearm volarly across the wrist area and into the digits, and was most frequently aggravated by prolonged fixed wrist activities, exposure to vibration tools, and twisting activities with the wrist in repetitive flexion-extension modes bilaterally.  The Veteran had intermittent tingling and numbness in ring and small fingers with occasional associated pain at the elbow level.  

Examination revealed that the Veteran had no obvious atrophy of forearms, wrist or hands.  Elbow range of motion was full to flexion and extension and forearm to supination and pronation.  Circumferences were 36.75 centimeters (cm) versus 37.25 cm at mobile wad, right versus left, 20 cm about the wrist bilaterally and at hand index through small metacarpal neck 25.3 cm right, 24.3 left.  There was no tenderness about the lateral aspects of either elbow.  

The Veteran had full extension and flexion of the wrists/hands without positive provocative findings.  There was minimal distal volar forearm tenderness right, none on the left.  There was no pillar tenderness on either side.  Thumb basilar, proximal and distal joints were clear, as were index through small, proximal, middle and distal joints bilaterally.  There was no atrophy in the intrinsic musculature on either hand.  Prior measurements at previous visit had shown thenar weakness to abduction stress testing bilaterally to 0/5, abduction index through small bilaterally 5/5.  Hand neurovascular exam revealed good color and capillary refill, all digital tips without trophic changes or signs of ulcerations in any stage of healing.  Nail plates were without deformities, all digits.  There was a positive Tinel sign over both median nerves at carpal tunnels radiating to the central finger.  There was negative Tinel sign over both ulnar nerves at epicondylar groove.  Grip strengths with Jamar dynamometer in position two utilizing rapid alternating sequence listing the right side first in pounds were 87/73/68 versus 77/73/75.  The Veteran was opined to have significant residual symptoms associated with bilateral carpal tunnel syndrome. 

At the Veteran's July 2006 hearing, he testified that his bilateral carpal tunnel syndrome was severe.  July 2006 Hearing Transcript (T.) at 8.

At a VA examination in July 2007, the Veteran reported weakness, tremors, stiffness, numbness, pain, and impaired incoordination.  The Veteran described his incoordination as tremors, decrease in grip, difficulty opposing fingers to thumb, and decrease in sensation.  Motor examination revealed muscle strength of 4/5 bilaterally in the hands/wrists.  The median nerve was affected.  There was no muscle atrophy and no abnormal muscle tone or bulk.  The Veteran had a fine tremor that was not constant of both hands.  Function of a joint was affected.  The Veteran's disabilities had no effect on feeding, bathing, dressing, or grooming; a mild effect on traveling and toileting; a moderate effect on chores, shopping and recreation; and prevented exercise and sports.  

The Veteran stated that he had daily pain, stiffness, and weakness in both wrists.  He reported that all the fingers and thumbs of both hands went to sleep two to three times each night.  He reported wearing braces to work three times each week and that they helped.  The Veteran reported that flare-ups occurred with activity and lasted for a few hours to a few days.  He reported that functional impairment occurred because he had difficulty using the wrists and hands and had difficulty with grasp and frequently dropped items on a daily basis.  He reported having difficulty driving because his hands went to sleep.  The Veteran reported that he last worked about two years ago.  He complained of sensation loss in all the fingers and thumbs.  

Examination also revealed that the Veteran had dorsiflexion and palmar flexion from zero to 60 degrees and zero to 50 degrees, respectively.  On repetition, the Veteran had mild to occasional moderate pain, mild to moderate weakness and fatigue, but no incoordination.  He had no additional loss of motion with repetitive use.  The examiner noted that the major functional impact was pain with repetitive use.  The examiner opined that they could not determine additional limitation following repetitive use during flare-ups, as that would be resorting to speculation, but the Veteran had no additional limitation following repetitive use that day.  The examiner noted that the Veteran had painful motion.  The examiner reported that the Veteran had a moderate decrease in sensation with light touch, pinprick, and monofilament testing over most of the hands, including all the fingers.  The examiner reported that no muscle wasting or muscle loss was noted.  The examiner reported that deep tendon reflexes were difficult to elicit because of pain in the wrists and that grasps were mildly decreased bilaterally.  

The examiner noted that the Veteran's residuals appeared to be weakness and difficulty with grasp and loss of sensation in both hands, which interfered with almost all activities.  The examiner noted that routine daily activities were interfered with because he had difficulty with grasp and sensation, and the Veteran explained that very clearly with some interference with toileting because of loss of sensation and weakness in both hands.  The examiner reported that the Veteran did have some mild weakened movement and some fatigability, but no incoordination.  The examiner also noted that the Veteran did have pain with use of both wrists and hands.  The examiner reported that there was no additional loss of motion noted or ankylosis.  The examiner opined that the extent of the wrist and hand issues appeared to be moderate to severe.  The examiner noted that mild to moderate intermittent tremors were noted in both hands when the interview began, but appeared to resolve.  

In an August 2012 statement, the Veteran continued to assert that his disabilities were severe.

The Veteran was afforded a VA examination in March 2013.  He reported having had fairly persistent symptoms consistent with carpal tunnel and cubital tunnel in each hand.  He also complained of his fingers locking up, decreased grip strength and diminished sensation in both hands.  The Veteran had severe constant pain; moderate intermittent pain; severe paresthesias and/or dysesthesias; and moderate numbness of both upper extremities.  Muscle strength testing was 5/5 for bilateral elbow flexion and extension and bilateral wrist flexion and extension; and was 4/5 for bilateral grip and pinch.  There was muscle atrophy at the thenar eminence bilaterally.  Reflexes were hypoactive of 1+ bilaterally for biceps, triceps, and brachioradialis.  Sensory examination was normal for shoulders and inner/outer forearms and decreased for hand/fingers.  There were no trophic changes.  Phalen's sign and Tinel's sign were positive bilaterally.  The examiner opined that the Veteran had moderate incomplete paralysis of the bilateral median and ulnar nerves.  Other nerves in the bilateral upper extremities were normal.  An EMG was abnormal.  

The examiner remarked that the Veteran had longstanding symptoms of carpal tunnel and ulnar nerve problems.  The examiner opined that the Veteran had a separate condition of hand arm vibration syndrome in addition to the carpal tunnel syndrome.  The examiner opined that the carpal tunnel syndrome was a part of the hand arm vibration syndrome.  The examiner noted that the Veteran had limitations due to his ulnar nerve and median nerve distributions in grip strength and manual dexterity of both hands.  The examiner noted that the Veteran had decreased sensation capacity in both hands that would negatively affect just about any operation you could think of that would require normal fine motor skill of the hand.    

A medical opinion from the March 2013 examiner was obtained in April 2013.  The examiner opined that they were unable to comment on the Veteran's condition prior to 1997 as they examined him in 2013, 16 years and multiple surgeries later.  The examiner noted that they did not have access to any NCV prior to 1997 and that there was nothing available in the Veteran's electronic VA treatment records.  The examiner opined that the Veteran's condition prior to 1997 was irrelevant as his symptoms were all a continuum of the same pathology.  The examiner reported that "objective medical evidence" was not particularly helpful in that a diagnosis of carpal tunnel syndrome was a clinical diagnosis and was not made via EMG or NCV.  The examiner opined that in addition, those examinations were extremely operator dependent and were therefore used not as a diagnostic tool, but merely an aid.  

The examiner reported that their opinion of the Veteran's current condition and the etiology behind it would not change even with a completely normal NCV prior to 1997 because of the error inherent in the examination and the fact that they never examined him in that time frame.  The examiner reported that they were not commenting on his condition prior to 1997, only on his current condition and the likely cause of it based upon his history and records.  The examiner opined that they could not state when his condition first manifested itself, only that it was clearly present now and the likely culprit, based on history, was his work with vibratory machinery.  The examiner opined that any comment regarding his condition prior to 1997 would be purely speculative on their part.  The examiner concluded that the Veteran had incomplete median and ulnar nerve paralysis as he retained some function of both of his hands.  His deficiencies were in range of motion and grip strength.  He did not have ape hand, but did have difficulty making a full fist.  He has moderate thenar atrophy.  He could flex all of his fingers but it was weak, about 4/5 bilaterally.  He had no trophic changes.

An additional medical opinion from a different examiner was obtained in July 2013.  The examiner opined that it was less likely than not that the Veteran had muscle damage.  The rationale was that the Veteran's condition was consistent with significant carpal tunnel syndrome.  The examiner reported that carpal tunnel syndrome was a condition in which there is excessive pressure on the median nerve.  The examiner reported that carpal tunnel syndrome could lead to numbness, tingling, weakness, or muscle damage in the hand and fingers.  The examiner noted that the median nerve provided feeling and movement to the thumb side of the hand, including the palm, thumb, index finger, middle finger, and thumb side of the ring finger.  The examiner noted that the area in your wrist where the nerve entered the hand was called the carpal tunnel and that that tunnel was normally narrow.  The examiner noted that any swelling could pinch the nerve and cause pain, numbness, tingling, or weakness.  In support of their opinion, the examiner discussed pertinent treatment records and nerve studies dating back to service as well as the Veteran's contentions.  The examiner specifically emphasized that the July 2007 VA examination showed no muscle atrophy and no abnormal muscle tone or bulk.

The examiner also opined that the Veteran's symptoms resulted in severe incomplete paralysis of the media nerve.  The examiner reported that given the choice of severe incomplete paralysis versus complete paralysis of the median nerve, in their opinion, the Veteran's condition most closely resembled right and left carpal tunnel syndrome manifesting as severe incomplete paralysis of the median nerve.  The examiner noted that the March 2013 examination more accurately described his condition.  

The examiner further opined that the Veteran's disabilities did not manifest in symptoms of the hand inclined to the ulnar side related to carpal tunnel syndrome.  The examiner noted that records showed positive Tinel's at elbow into ulnar nerve distribution bilaterally; that suggested pathology at the elbow.  The examiner reported that by definition, carpal tunnel syndrome affected the condition of the median nerve, the radial side of the hand.  The examiner observed that submission of a paper discussing median-ulnar nerve anomalies was of record, but that despite the occurrence of median-ulnar nerve anomalies in the general population, in this Veteran's case, compression at the wrist was noted during surgery, thus making that  a moot point.  The examiner reported that the evidence supported the conclusion as the radial side affected (not ulnar side); that would include the thumb, index, middle finger, and potentially part of the ring finger.  

The examiner also opined that the Veteran's disabilities less likely than not manifested in fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; and cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to the palm.  The examiner noted that the evidence did not support those claims.  The examiner reported that no gross deformities of the hands were described in the medical record despite recurrent evaluations.  The examiner observed that no significant atrophy of the muscles were noted and thenar muscles were specifically examined by neurology during EMG.  The examiner observed that the medical record continuously and recurrently described symptoms of paresthesias, numbness, and pain.  The examiner opined that the medical record did not support hand deformities.

The examiner further opined that the Veteran's disabilities at least as likely as not manifested in flexion of wrist weakened.  The examiner noted that the medical record supported flexion of the wrist weakened due to carpal tunnel syndrome pain.  The examiner opined that by definition, that commonly occurred.  The examiner concluded that the Veteran's disabilities less likely than not manifested in pain with trophic disturbances.  The examiner noted that early concern for reflex sympathetic dystrophy was entertained in the medical record; however, the medical record did not support development of this condition.  The examiner opined that trophic disturbances were a common finding in sympathetic dystrophy.  The examiner concluded that in addition, patients with reflex sympathetic dystrophy would not likely be able to go on and weed eat their lawn as that activity caused a lot of vibration.

The Veteran submitted a private medical evaluation from M.S., D.O. dated in February 2014.  Dr. M.S. reported reviewing the pertinent evidence of record as well as physically examining the Veteran; he discussed the Veteran's treatment records and examinations dating back to service.  He reported concurring with the April 2013 VA examination.  He reported that the Veteran currently complained of daily pain, stiffness, and weakness in both wrists.  He reported that the Veteran's fingers and thumbs of both hands went to sleep two to three times each night.  The Veteran reportedly wore braces three times each week and those helped somewhat.  The Veteran had flare-ups occur with activity, which might last a few hours to a few days.  Functional impairment reportedly occurred secondary to the difficulty with grasp and frequently dropped items on a daily basis.  He had difficulty driving because the hands went to sleep.  His major functional impact was pain with repetitive use.

He opined that the Veteran had mild muscular involvement secondary to the injuries to the median, ulnar, and radial nerves.  Dr. M.S. also opined that the Veteran's median, ulnar, and radial nerve impairment were severe bilaterally.  Dr. M.S. noted that they were stating that the hand arm vibration syndrome involved multiple nerve conditions (ulnar, median, and radial) and that the Veteran's carpal tunnel syndrome was part of the hand arm vibration syndrome or could be a manifestation.  It was his opinion that the two were two separate and distinct medical conditions.  Dr. M.S. opined that the Veteran's bilateral hand arm vibration syndrome at least as likely as not caused damage to the muscles of the hands bilaterally.  

At a VA examination in May 2015, the Veteran reported aching pain throughout his wrists, aggravated by flexion, extension and abduction and adduction of each hand at the wrist.  He had sharp aching pain in the wrists and dull aching pain throughout his hands with numbness and tingling sensations involving all digits, aggravated by use of the hands.  The bilateral handgrips were weak.  The coordination of his hands was decreased.  He dropped items that were held with each hand.  Since 2006, the Veteran had had a mild fast, low amplitude tremor involving the left more prominently than the right hand.  He had no other tremor.  He developed numbness of his hands when he was sleeping that caused him to awaken from sleep and bothered him.  The Veteran reported that his pain was daily and constant.  He did not develop fatigue or muscle fatigue, and his joints did not swell or become excessively warm.  

The Veteran had symptoms of mild constant pain bilaterally; moderate intermittent pain bilaterally; mild paresthesias and/or dysesthesias bilaterally; and mild numbness bilaterally.  Muscle strength testing was 5/5 bilaterally for elbow flexion and extension and for wrist flexion and extension; and 4/5 bilaterally for grip and pinch.  There was no muscle atrophy.  Deep tendon reflexes were 1+ bilaterally for biceps, triceps, and brachioradialis.  Sensory examination was normal for inner/outer forearm and decreased for hand/fingers.  Examination revealed normal joint position sensation.  Vibratory sensation was decreased over the right wrist.  Pinprick sensation was decreased over digits one and two of both hands and digits four and five of the right hand.  Light touch sensation was decreased over digit number one for the left hand and digits one through five of the right hand.  Decreased pinprick sensation over both hands digits one and two and the right hand digits four and five.  Decreased light touch sensation involving the left hand digit number one and the right hand digits one through five.  There were no trophic changes.  Phalen's sign was negative bilaterally and Tinel's sign was positive bilaterally.  He had mild incomplete paralysis of the bilateral median nerves; severe incomplete paralysis of the bilateral ulnar nerves; and severe incomplete paralysis of the bilateral lower radicular group.  All other upper extremity nerves were normal.  

Examination of his extremities showed that there was no muscle atrophy or joint deformities.  He had full active range of motion of the elbows and wrists.  He could extend his hands at the wrists to 40 degrees, flex them to 30 degrees, adduct them to 20 degrees, and abduct them to 15 degrees.  Those maneuvers produced no pain in the wrists.  There was severe pain on palpation over the mid-volar aspects of the wrists.  Tinel's sign was strongly positive for each wrist.  There was no pain on palpation over the elbows, including the cubital tunnels or Guyon's tunnels bilaterally.  He could extend all digits of his hands completely and flex them completely.  He could not oppose digits one and five of either hand completely.  Flexion-extension of the digits of his hands produced mild pain throughout all digits of the hands.  There was no pain on palpation over the hands.  There were no Dupuytren's contractures.  Palpation over other portions of the upper extremities produced no pain.

Muscle tone was normal throughout the upper extremities.  Tendon reflexes were grade one throughout the upper extremities.  Muscle power was grade five throughout the upper extremities, except the Veteran could not abduct or forward flex the arms more than 130 degrees due to restricted range of motion of the arms at the shoulder joints.  Muscle power was grade five for the bilateral biceps and triceps and for hand flexion, extension, and abduction and adduction at the wrist.  Muscle power was decreased throughout the hands.  Bilateral handgrips were grade four; dorsal interossei were grade five minus; ventral interossei were grade five minus; adductor pollicis grade were five minus; and opponens pollicis and opponens digiti quinti muscles were both grade one.  Sensory examination revealed normal joint position sensation.  Vibratory sensation was decreased over the right wrist.  Pinprick sensation was decreased over digits one and two of both hands and digits four and five of the right hand.  Light touch sensation was decreased over digit number one for the left hand and digits one through five of the right hand.

The examiner commented that the Veteran's bilateral handgrips were paretic (weak).  The Veteran could not oppose digits one and five of either hand completely.  The coordination of his hands was impaired.  He dropped items that were held in either hand.  The Veteran was diagnosed, in pertinent part, with moderate chronic sensorimotor and small fiber polyneuropathy involving the distal upper extremities since 1990.  The examiner opined that that was manifested as moderate chronic bilateral carpal tunnel syndrome and bilateral ulnar neuropathies and mild bilateral radial sensory neuropathies since 1990.  The examiner opined that the Veteran's hand arm vibration syndrome was severe.  The examiner also opined that the Veteran had bilateral significant paresis of the handgrips; mild paresis of the bilateral dorsal and ventral interossei; and severe paresis of the bilateral opponens pollicis and opponens digiti quinti muscles.  The examiner reported that the interosseous muscles and the opponens pollicis and opponens digit quinti muscles were innervated by the ulnar nerves.  The examiner further opined that the Veteran had significant impairment in the use of his hands due to pain, numbness, tingling, and paresis (weakness) of the handgrips.  

An advisory and extraschedular opinion from the Director of VA's Compensation Service was obtained in June 2015.  The opinion shows that the Veteran's claims file was reviewed.  The Director discussed the March 2013 VA examination showing that bilateral carpal tunnel syndrome might be a part of hand arm vibration syndrome as well as Dr. M.S.'s February 2014 opinion that the two were distinct medical conditions.  The Director discussed the findings of the most recent VA examination.  The Director reported the note under the rating criteria that combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consider group ratings.  The Director noted that the evidentiary record disclosed that the service-connected upper extremity peripheral nerve disability involved multiple peripheral nerves and was manifested by motor and sensory deficits consistent with severe incomplete paralysis.  

The Director opined that regardless of whether the carpal tunnel syndrome and hand arm vibration syndrome were distinct diagnoses, both conditions manifested similar symptoms that were rated under the upper extremity peripheral nerve criteria contained in 38 C.F.R. § 4.124a that precluded separate evaluations for upper extremity peripheral nerve disabilities.  The Director concluded that separate ratings were not in order as it was precluded by the note in 38 C.F.R. § 4.124a that barred separate ratings for upper extremity peripheral nerve disabilities that involve multiple nerves.  Additionally, the Director noted that even in the absence of the note in 38 C.F.R. § 4.124a, separate ratings could not be assigned as the symptomatology associated with carpal tunnel syndrome was not shown by the evidentiary record to be separate and distinct.  The Director noted that the symptomatology was overlapping and duplicative.  

The Director also opined that the evidentiary record did not demonstrate an exceptional disability picture for the bilateral upper extremity peripheral nerve disabilities that would render application of the regular rating criteria as impractical.  See Thun v. Peake, 22 Vet.App. 111 (2008).  The Director opined that the sensory and motor deficits associated with the disabilities, which had been determined to be consistent with severe incomplete paralysis under § 4.124a, DC 8512, had been appropriately rated under the rating schedule for the peripheral nerves.  The Director concluded that entitlement to extraschedular evaluations for carpal tunnel syndrome with hand arm vibration syndrome of the right upper extremity and carpal tunnel syndrome with hand arm vibration syndrome of the left upper extremity was not warranted.  

The Director also noted that a collective extraschedular evaluation might be assigned if there was an exceptional or unusual disability picture based upon the combined effects of multiple conditions that would not exist if not for the interaction or multiple service-connected disabilities.  See Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  The Director opined that a review of the record found no basis for awarding a collective extraschedular evaluation for the combined effects of the service-connected right upper extremity carpal tunnel syndrome with hand arm vibration syndrome and the left upper extremity carpal tunnel syndrome with hand arm vibration syndrome.  The Director concluded that there was no evidence that interaction of the disabilities demonstrated an unusual or exceptional disability picture to warrant assignment of a collective extraschedular evaluation.

None of the Veteran's treatment records have shown complete paralysis with hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; pain with trophic disturbances.  His records have also not shown complete paralysis of all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, paralyzed (substantial loss of use of hand).  Statements from the Veteran as well as from others during this appeal also have not shown such symptomatology.  His records also do not show that his disabilities result in specific muscle injuries or orthopedic disorders.  

Based on a review of the evidence, the Board concludes that initial ratings in excess of 50 percent for the right arm and in excess of 40 percent for the left arm are not warranted at any time since the award of service connection.  Here, the Veteran specifically testified in 2006 and reiterated in a 2012 statement that his disabilities were severe, consistent with the currently assigned ratings for severe incomplete paralysis.  

In this case, the evidence fails to show that the Veteran's disabilities result in complete paralysis.  Here, under DC 8515, complete paralysis contemplates symptoms of hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  The VA examinations and treatment records fail to show such disability.  

Although the July 2003 treatment record shows 1+ thenar eminence musculature atrophy and the March 2013 VA examination shows muscle atrophy, considerable atrophy has not been reported by any medical professional.  In their addendum opinion, the March 2013 examiner reported that such atrophy was moderate.  Furthermore, even with atrophy, the examiner also indicated that the Veteran had incomplete paralysis of the median and ulnar nerves.  The fact that the examiner opined that the Veteran had incomplete paralysis, even though the examination report specifically includes complete paralysis with atrophy as a symptom as a choice in describing the severity of the Veteran's disabilities, weighs against a finding that any atrophy is severe enough to warrant higher ratings.  Additionally, as discussed above, while the July 2013 examiner opined that the Veteran's disabilities did result in flexion of wrist weakened, they did not result in gross deformities or pain with trophic disturbances.  As such, while the evidence has shown atrophy during this appeal as well flexion of wrist weakened, other manifestations associated with complete paralysis have not been shown.  Consequently, the evidence does not show that the Veteran's bilateral disabilities result in complete paralysis of the median nerve such that higher ratings are warranted under DC 8515.

As for DC 8512, the treatment records and examinations do not show complete paralysis of the lower radicular group.  The evidence does not show, nor does the Veteran contend, that he has paralysis of all intrinsic muscles of hand, and some or all of flexors of wrist and fingers.  Although the Veteran's disabilities do cause significant impairment in his ability to use his hands, here is no indication in the medical evidence of record that the Veteran has substantial loss of use of his hands.  No medical professional has provided any such opinion that the Veteran's disabilities result in substantial loss of use of his hands.  As such, the evidence does not support a finding of higher ratings under DC 8512.
The Veteran has contended that he should be awarded separate ratings for the hand arm vibration syndrome and carpal tunnel syndrome; separate ratings for muscle injury; and separate ratings for orthopedic/joint impairment.  However, the Board finds that separate ratings either cannot be granted or are not warranted.

Beginning with the Veteran's contention that his hand arm vibration syndrome and carpal tunnel syndrome should be separately rated, a note accompanying the rating criteria says that combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consider radicular group ratings.  In this case, pursuant to the rating criteria, the Veteran's disabilities have been rated by reference to the major involvement or radicular group ratings.  Additionally, pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  In this case, while hand arm syndrome and carpal tunnel syndrome are two separate disabilities, the symptomatology of the conditions is duplicative.  As noted above, VA's Director of Compensation specifically opined that the Veteran's symptoms are overlapping and duplicative.  Consequently, the Board concludes that based on the Director's opinion, the note following the rating criteria, and as pyramiding is to be avoided, separate ratings for hand arm vibration syndrome and carpal tunnel syndrome are not warranted.

As for the Veteran's contention that separate ratings are warranted for muscle injuries, the evidence fails to show that the Veteran's service-connected nerve disabilities result in injuries to any muscle group such that separate ratings are warranted.  The Board acknowledges Dr. M.S.'s opinion that the Veteran has muscle injuries from his disabilities.  However, overwhelming evidence of record consisting of the VA examinations and treatment records all fail to show any injury to a specific muscle group resulting from his service-connected nerved disabilities.  While EMGs have shown innervation, numerous treatment records and VA examinations do not show a diagnosis of muscle injuries such that separate ratings are applicable.  Therefore, the Board finds that separate ratings for muscle injuries are not warranted.

Regarding the Veteran's contention that separate ratings should be granted for orthopedic manifestations, the evidence does not show that the Veteran's nerve disabilities have resulted in a joint disability.  The treatment records and VA examinations have not shown a diagnosis of orthopedic disabilities warranting separate ratings.  Any impairment to motion of the Veteran's wrists resulting from his nerve symptoms is already compensated for in the assigned ratings.  The Veteran's 50 percent rating for his right arm and 40 percent rating for his left arm contemplate severe incomplete paralysis.  Such disability takes into account the impairment resulting from the Veteran's disabilities, including any decrease in motion.  The evidence does not show separate joint or orthopedic disabilities warranting separate ratings.  As such, the evidence does not support a finding that separate ratings for orthopedic impairment is warranted.  

To the extent that the Veteran's representative also argues that separate ratings for tremors are warranted, see July 2015 statement, the May 2015 VA examiner's opinion listed such disability as a separate diagnosis being caused by the service-connected polyneuropathy.  Consequently, as noted in the Introduction, the Board has referred the issues of service connection for essential tremors.  

For these reasons, the Board finds that the criteria for an initial rating in excess of 50 percent for the right arm and in excess of 40 percent for the left arm have not been met since the award of service connection.

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  

As already discussed above, the claim for an extraschedular rating was referred to the Director of VA's Compensation Service.  After reviewing the evidence, the Director concluded that an extraschedular rating was not warranted.  The VA examinations and treatment records show that while the Veteran's bilateral upper extremity disabilities do impact his employment, the regular schedular standards applied in the current case adequately describe and provide for the Veteran's bilateral upper extremity symptoms and disability level.  In this case, the evidence supported by the Director's extraschedular opinion shows that marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disabilities.  For the reasons set forth in the Director's opinion, the evidence does not show that the Veteran's bilateral upper extremity disabilities have resulted in interference with employment or activities of daily life which would warrant increased ratings for these disabilities. 

Moreover, as the Veteran was in receipt of a total rating based on individual employability due to service-connected disabilities (TDIU) from March 4, 2005, to August 31, 2011, and is in receipt of a 100 percent rating from August 31, 2011, the Board need not address whether such issue has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In finding that the issue of entitlement to a TDIU has not been raised by the record for the period prior to March 4, 2005, the Board observes that the Veteran did not appeal the effective date of the award in the April 2005 rating decision that granted a TDIU.  The Veteran has not contended that the award of a TDIU is warranted prior to March 4, 2005.  

Additionally, for the period from August 31, 2011, the Court has held that the award of a 100 percent disability rating does not render moot the claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court found that TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Id. at 293.  However, in this case, the Veteran has not contended that a separate TDIU is warranted.  Consequently, the Board concludes that the issue of entitlement to a TDIU prior to March 4, 2005, and after August 31, 2011, has not been raised by the record.  


ORDER

Entitlement to an initial rating in excess of 50 percent for hand arm vibration syndrome, right (major) carpal tunnel syndrome is denied.

Entitlement to an initial rating in excess of 40 percent for hand arm vibration syndrome, left (minor) carpal tunnel syndrome is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


